Citation Nr: 1030721	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to TDIU, among other 
claims.

The Veteran testified before the undersigned at a May 2009 RO 
(Travel Board) hearing.  A copy of that hearing transcript has 
been associated with the claims file.

This matter was remanded by the Board in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In August 2009, the Board noted that the Veteran's combined 
rating rendered him ineligible for TDIU under 38 C.F.R. § 4.16(a) 
but that there was significant evidence from VA and the Social 
Security Administration that his service-connected disabilities 
rendered him unemployable.  The RO/AMC was instructed to 
adjudicate the Veteran's pending claims for service connection 
for hypertension and a low back disability.  The RO/AMC was 
instructed to refer the TDIU matter to VA's Director of 
Compensation and Pension (C&P) for consideration of TDIU under 
38 C.F.R. § 4.16(b) should the Veteran's combined disability 
rating still fail to meet the statutory requirements after the 
adjudication of these pending claims.

An April 2010 supplemental statement of the case (SSOC) notes 
that the claim for service connection for hypertension and a low 
back disorder, among other claims, had been referred to the RO as 
the AMC did not have jurisdiction over them.  The AMC then 
determined that the referral to the Director of C&P was 
"denied" as the Veteran had not been "found to be unable to 
secure or follow a substantially gainful occupation as a result 
of service connected disabilities."

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.   Another remand is necessary 
to ensure that the AMC complies with the dictates included in the 
Board's August 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should insure that the claims 
for service connection for a low back 
disability and hypertension are adjudicated.

2.  Refer the claim for TDIU to VA's Director 
of C&P for adjudication in accordance with 38 
C.F.R. § 4.16(b).

2.  If the benefit sought on appeal is not 
fully granted, the RO/AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


